Exhibit Flagstone Reinsurance Holdings Limited INVESTOR FINANCIAL SUPPLEMENT FIRST QUARTER 2008 Flagstone Reinsurance Holdings Limited Crawford House 23 Church Street HamiltonHM 11 Contact Information: Brenton Slade Director of Investor Relations (441) 278-4303 Website Information: http://www.flagstonere.bm This report is for informational purposes only.It should be read in conjunction with the documents that we file with the Securities and Exchange Commission pursuant to the Securities Act of 1933 and the Securities Exchange Act of 1934. Flagstone Reinsurance Holdings Limited FINANCIAL SUPPLEMENT TABLE OF CONTENTS Page(s) Basis of Presentation i Cautionary Statement Regarding Forward-Looking Statements ii Regulation G - Non-GAAP Financial Measures iii I. Financial Highlights 1 II. Income Statements a. Consolidated Statements of Income - Quarterly 2 b. Gross Premium Written by Line of Business and Geographic Area of Risk 3 III. Balance Sheets a. Consolidated Balance Sheets 4 IV. Investments a. Investment Portfolio Composition 5 V. Loss Reserve Analysis a. Paid to Incurred Analysis 6 VI. Share Analysis a. Capitalization 7 b. Earnings Per Common Share Analysis - As Reported 8 c. Book Value Per Common Share Analysis 9 VII. Mont Fort Consolidation a. Balance Sheet Consolidation 10 b. Income Statement Consolidation 11 Table of Contents Flagstone Reinsurance Holdings Limited BASIS OF PRESENTATION DEFINITIONS AND PRESENTATION ● Unless otherwise noted, all data is in thousands, except for share, per share amounts and ratio information. ● The debt to capitalization ratio is an indication of the leverage of the Company.It is calculated by dividing the Company's long term debt by the total capital.Total capital represents the sum of shareholders' equity plus long term debt. ● N/A - means not applicable ● In presenting the Company's results, management has included and discussed certain "non-GAAP" financial measures, as such term is defined in Regulation G promulgated by the SEC.Management believes that these non-GAAP measures, which may be defined differently by other companies, better explain the Company's results of operations in a manner that allows a more complete understanding of the underlying trends in the Company's business.However, these measures should not be viewed as a substitute for those determined in accordance with GAAP.The reconciliation of such non-GAAP financial measures to their respective most directly comparable GAAP financial measures in accordance with Regulation G is included in this financial supplement. i Table of Contents Flagstone Reinsurance Holdings Limited Cautionary Statement Regarding Forward-Looking Statements: This report may contain, and the Company may from time to time make, written or oral “forward-looking statements”within the meaning of the U.S. federal securities laws, which are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. All forward-looking statements rely on a number of assumptions concerning future events and are subject to a number of uncertainties and other factors, many of which are outside the Company’s control, that could cause actual results to differ materially from such statements. In particular, statements using words such as“may”, “should”, “estimate”, “expect”, “anticipate”, “intend”, “believe”, “predict”, “potential”,or words of similar import generally involve forward-looking statements. Important events and uncertainties that could cause the actual results to differ include, but are not necessarily limited to: market conditions affecting the Company’s common share price; the possibility of severe or unanticipated losses from natural or man-made catastrophes; the effectiveness of our loss limitation methods; our dependence on principal employees; the cyclical nature of the reinsurance business; the levels of new and renewal business achieved; opportunities to increase writings in our core property and specialty reinsurance and insurance lines of business and in specific areas of the casualty reinsurance market; the sensitivity of our business to financial strength ratings established by independent rating agencies; the estimates reported by cedents and brokers on pro-rata contracts and certain excess of loss contracts where the deposit premium is not specified in the contract; the inherent uncertainties of establishing reserves for loss and loss adjustment expenses, our reliance on industry loss estimates and those generated by modeling techniques; unanticipated adjustments to premium estimates; changes in the availability, cost or quality of reinsurance or retrocessional coverage; changes in general economic conditions; changes in governmental regulation or tax laws in the jurisdictions where we conduct business; the amount and timing of reinsurance recoverables and reimbursements we actually receive from our reinsurers; the overall level of competition, and the related demand and supply dynamics in our markets relating to growing capital levels in the reinsurance industry; declining demand due to increased retentions by cedents and other factors; the impact of terrorist activities on the economy; and rating agency policies and practices. These and other events that could cause actual results to differ are discussed in more detail from time to time in our filings with the SEC. The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by U.S. federal securities laws. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. ii Table of Contents Flagstone Reinsurance Holdings Limited REGULATION G NON-GAAP FINANCIAL MEASURES In presenting the Company’s results, management has included and discussed non-GAAP financial measures.Management believes that these non-GAAP measures, which may be defined differently by other companies, better explain the Company's results of operations in a manner that allows for a more complete understanding of the underlying trends in the Company's business.However, these measures should not be viewed as a substitute for those determined in accordance with GAAP. BASIC BOOK VALUE PER SHARE Basic book value per common share is defined as total shareholders' equity divided by the number of common shares outstanding at the end of the period plus vested restricted share units, giving no effect to dilutive securities. DILUTED BOOK VALUE PER SHARE The Company has included diluted book value per common share because it takes into account the effect of dilutive securities, therefore, the Company believes it is a better measure of calculating shareholder returns than basic book value per common share.Diluted book value per common share is defined as total shareholders' equity divided by the number of common shares and common share equivalents outstanding at the end of the period including all potentially dilutive securities such as the warrant, PSU's and RSU's.When the effect of securities would be anti-dilutive, these securities are excluded from the calculation of diluted book value per common share.The warrant was anti dilutive and was excluded from the calculation of diluted book value per common share as at March 31, 2008 and March 31, 2007. DILUTED NET OPERATING INCOME PER SHARE Diluted net operating income per share is defined as net income adjusted for net realized and unrealized gains (losses) - investments and net realized and unrealized gains (losses) - other divided by diluted weighted average common shares outstanding. iii Table of Contents Flagstone Reinsurance Holdings Limited FINANCIAL HIGHLIGHTS (Unaudited) Three months ended March 31, 2008 March 31, 2007 Gross premiums written $ 242,246 $ 207,013 Net premiums written $ 226,232 $ 198,768 Net premiums earned $ 135,257 $ 101,226 Net investment income $ 18,696 $ 13,631 Net income $ 32,860 $ 35,610 Comprehensive income $ 31,440 $ 35,334 Cash flow from operating activities $ 105,698 $ 96,399 Loss and loss adjustment expense reserves $ 200,602 $ 66,540 Total shareholders' equity $ 1,241,562 $ 1,061,236 PER COMMON SHARE AND COMMON SHARE DATA Basic earnings per common share $ 0.38 $ 0.50 Diluted earnings per common share $ 0.38 $ 0.50 Diluted net operating income per common share $ 0.67 $ 0.43 Basic weighted average common shares outstanding 85,469,270 71,746,162 Diluted weighted average common shares outstanding 85,690,742 71,839,562 Book value per common share $ 14.53 $ 12.55 Diluted book value per common share $ 14.08 $ 12.31 Diluted book value per common share adjusted for dividends $ 14.20 $ 12.31 Dividend per share $ 0.04 $ - FINANCIAL RATIOS Growth in diluted book value per share (1) 1.8% 3.1% Loss ratio 29.4% 47.2% Acquisition cost ratio 17.9% 12.6% General and administrative expense ratio 19.6% 14.5% Combined ratio 66.9% 74.3% INVESTMENT DATA Total assets $ 2,241,885 $ 1,649,190 Total cash and investments (2) $ 1,888,815 $ 1,271,755 (1) Growth in diluted book value per share represents the increase in diluted book value per share in the period plus dividends declared. (2) Cash and investments represents the total cash and cash equivalents, fixed maturity investments, short term investments, equities, other investments, accrued interest receivable and net payable for investments purchased. 1 Table of Contents Flagstone Reinsurance Holdings Limited CONSOLIDATED STATEMENTS OF INCOME - QUARTERLY(unaudited) Quarter Ended Year Ended March 31,2008 December 31, 2007 September 30, 2007 June 30, 2007 March 31, 2007 December 31, 2007 (audited) Gross premiums written $ 242,246 $ 65,088 $ 123,704 $ 181,345 $ 207,013 $ 577,150 Premiums ceded (16,014 ) (9,302 ) (32,572 ) - (8,245 ) (50,119 ) Net premiums written 226,232 55,786 91,132 181,345 198,768 527,031 Change in net unearned premiums (90,975 ) 69,484 47,667 (69,503 ) (97,542 ) (49,894 ) Net premiums earned 135,257 125,270 138,799 111,842 101,226 477,137 Net investment income 18,696 22,624 17,022 20,531 13,631 73,808 Net realized and unrealized (losses) gains - investments (12,412 ) (1,573 ) 17,980 (3,741 ) 4,508 17,174 Net realized and unrealized (losses) gains - other (12,237 ) (1,985 ) (9,682 ) 1,840 6 (9,821 ) Other income 1,724 2,926 1,961 251 673 5,811 Total revenues 131,028 147,262 166,080 130,723 120,044 564,109 EXPENSES Loss and loss adjustment expenses 39,767 30,415 37,439 77,257 47,748 192,859 Acquisition costs 24,165 26,054 28,795 14,725 12,718 82,292 General and administrative expenses 26,549 24,229 19,763 13,800 14,669 72,461 Interest expense 5,340 6,020 5,873 3,520 3,264 18,677 Net foreign exchange gains (6,699 ) (2,109 ) (1,842 ) (56 ) (1,282 ) (5,289 ) Total expenses 89,122 84,609 90,028 109,246 77,117 361,000 Income before income taxes, minority interest and interest in earnings of equity investments 41,906 62,653 76,052 21,477 42,927 203,109 Provision for income tax (865 ) (432 ) (229 ) (77 ) (45 ) (783 ) Minority interest (8,181 ) (10,852 ) (9,317 ) (7,892 ) (7,733 ) (35,794 ) Interest in earnings of equity investments - - (257 ) 1,186 461 1,390 NET INCOME (1) $ 32,860 $ 51,369 $ 66,249 $ 14,694 $ 35,610 $ 167,922 Change in currency translation adjustment (1,420 ) 1,652 8,310 (1,741 ) (276 ) 7,945 COMPREHENSIVE INCOME $ 31,440 $ 53,021 $ 74,559 $ 12,953 $ 35,334 $ 175,867 KEY RATIOS Loss ratio 29.4% 24.3% 27.0% 69.1% 47.2% 40.4% Acquisition cost ratio 17.9% 20.8% 20.7% 13.2% 12.6% 17.2% General and administrative expense ratio 19.6% 19.3% 14.2% 12.3% 14.5% 15.2% Combined ratio 66.9% 64.4% 61.9% 94.6% 74.3% 72.8% PER COMMON SHARE DATA Weighted average common shares outstanding - basic 85,469,270 85,414,160 85,413,479 85,139,757 71,746,162 81,975,384 Weighted average common shares outstanding - diluted 85,690,742 85,529,672 85,491,561 85,198,147 71,839,562 82,111,590 Net income per common share outstanding - basic $ 0.38 $ 0.60 $ 0.78 $ 0.17 $ 0.50 $ 2.05 Net income per common share outstanding - diluted $ 0.38 $ 0.60 $ 0.77 $ 0.17 $ 0.50 $ 2.05 (1) Effective January 1, 2007, the Company elected to adopt FAS 157 and FAS 159.As a result of this election, all changes in unrealized gains (losses) associated with our fixed maturity and equity investments are included in net income. 2 Table of Contents Flagstone Reinsurance Holdings Limited GROSS PREMIUM WRITTEN BY LINE OF BUSINESS AND GEOGRAPHIC AREA OF RISK (Unaudited) Three months ended March 31, 2008 Three months ended March 31, 2007 Gross premiums written % of total Gross premiums written % of total Line of Business Reinsurance Property catastrophe $ 164,616 68.0 % $ 158,368 76.5 % Property 18,921 7.8 % 24,556 11.9 % Short-tail specialty and casualty 39,604 16.3 % 24,089 11.6 % 223,141 92.1 % 207,013 100.0 % Insurance 19,105 7.9 % - 0.0 % Total $ 242,246 100.0 % $ 207,013 100.0 % Three months ended March 31, 2008 Three months ended March 31, 2007 Gross premiums written % of total Gross premiums written % of total Geographic area of risk insured(1) North America $ 78,683 32.5 % $ 90,751 43.8 % Europe 64,675 26.7 % 66,968 32.3 % Worldwide risks(2) 56,864 23.5 % 25,606 12.4 % Caribbean(3) 25,720 10.6 % 7,363 3.6 % Japan and Australasia 9,292 3.8 % 11,639 5.6 % Other 7,012 2.9 % 4,686 2.3 % Total $ 242,246 100.0 % $ 207,013 100.0 % (1)Except as otherwise noted, each of these categories includes contracts that cover risks located primarily in the designated geographic area. (2)This geographic area includes contracts that cover risks primarily in two or more geographic zones. (3)Gross premiums written related to the insurance segment are included in the Caribbean geographic area. 3 Table of Contents Flagstone Reinsurance Holdings Limited CONSOLIDATED BALANCE SHEETS(Unaudited) As at March 31, 2008 December 31, 2007 September 30, 2007 June 30, 2007 March 31, 2007 ASSETS Investments: Fixed maturity investments, at fair value $ 709,393 $ 1,109,105 $ 1,102,328 $ 978,660 $ 902,509 Short term investments, at fair value 70,956 23,616 14,242 25,583 4,974 Equity investments, at fair value 86,854 74,357 28,746 28,766 23,090 Other investments 322,907 293,166 289,340 157,438 151,272 Total investments 1,190,110 1,500,244 1,434,656 1,190,447 1,081,845 Cash and cash equivalents 710,663 362,680 322,768 422,045 191,191 Proceeds receivable from initial public offering - 164,854 Insurance and reinsurance premium balances receivable 205,683 136,555 189,553 220,229 145,834 Unearned premiums ceded 18,348 14,608 22,491 4,211 7,484 Accrued interest receivable 6,225 9,915 7,534 7,719 5,965 Receivable for investments sold 5,660 - Deferred acquisition costs 37,290 30,607 36,819 34,186 22,867 Funds withheld 10,361 6,666 6,606 5,138 5,069 Goodwill 10,781 10,781 11,556 6,602 5,624 Other assets 46,764 31,717 33,704 17,580 17,363 Due from related parties - - 1,009 2,291 1,094 TOTAL ASSETS $ 2,241,885 $ 2,103,773 $ 2,066,696 $ 1,910,448 $ 1,649,190 LIABILITIES Loss and loss adjustment expense reserves $ 200,602 $ 180,978 $ 161,442 $ 135,143 $ 66,540 Unearned premiums 276,823 175,607 252,096 269,020 202,803 Insurance and reinsurance balances payable 13,207 12,088 22,728 883 6,235 Payable for investments purchased 23,843 41,750 8,248 1,201 7,246 Long term debt 266,375 264,889 264,469 238,290 137,361 Other liabilites 33,375 33,198 26,076 17,164 12,683 Due to related parties - - - 1,283 1,359 TOTAL LIABILITIES 814,225 708,510 735,059 662,984 434,227 Minority Interest - Mont Fort Re(1) and Island Heritage 186,098 184,778 172,704 161,619 153,727 SHAREHOLDERS' EQUITY Common voting shares 853 853 853 853 845 Additional paid-in capital 909,026 905,316 903,220 901,279 889,631 Accumulated other comprehensive income (loss) 5,457 7,426 5,774 (2,536 ) (795 ) Retained earnings 326,226 296,890 249,086 86,249 171,555 TOTAL SHAREHOLDERS' EQUITY 1,241,562 1,210,485 1,158,933 1,085,845 1,061,236 TOTAL LIABILITIES, MINORITY INTEREST AND SHAREHOLDERS' EQUITY $ 2,241,885 $ 2,103,773 $ 2,066,696 $ 1,910,448 $ 1,649,190 Basic book value per common share $ 14.53 $ 14.17 $ 13.59 $ 12.73 $ 12.55 Diluted book value per common share $ 14.08 $ 13.87 $ 13.30 $ 12.46 $ 12.31 Diluted book value per common share adjusted for dividends declared $ 14.20 $ 13.95 $ 13.34 $ 12.46 $ 12.31 Debt to total capitalization(2) 17.7% 18.0% 18.6% 18.0% 11.5% (1) See Pages 10 and 11 for additional information. (2) Comprises long term debt divided by the sum of long term debt plus shareholders' equity. 4 Table of Contents Flagstone Reinsurance Holdings Limited INVESTMENT PORTFOLIO COMPOSITION (Unaudited) Quarter Ended March 31, 2008 December 31, 2007 September 30, 2007 June 30, 2007 March 31, 2007 U.S. government and agency securities $ 273,011 22.9 % $ 493,969 32.9 % $ 265,467 18.5 % $ 313,808 26.4 % $ 349,049 32.3 % Corporates 184,975 15.5 % 260,692 17.4 % 272,931 19.0 % 181,619 15.3 % 248,729 23.0 % Non US government and government agencies 363 0.1 % 558 0.1 % 1,783 0.1 % - 0.0 % - 0.0 % Mortgage-backed securities 111,792 9.4 % 198,734 13.2 % 324,831 22.7 % 221,436 18.6 % 176,914 16.3 % Asset-backed securities 139,252 11.7 % 155,152 10.3 % 237,316 16.5 % 231,236 19.4 % 116,609 10.8 % Other debt securities - 0.0 % - 0.0 % - 0.0 % 30,561 2.6 % 11,208 1.0 % Total fixed maturities 709,393 59.6 % 1,109,105 73.9 % 1,102,328 76.8 % 978,660 82.3 % 902,509 83.4 % Other investments 322,907 27.1 % 293,166 19.5 % 289,340 20.2 % 157,438 13.2 % 151,272 14.0 % Total 1,032,300 86.7 % 1,402,271 93.4 % 1,391,668 97.0 % 1,136,098 95.5 % 1,053,781 97.4 % Equity securities 86,854 7.3 % 74,357 5.0 % 28,746 2.0 % 28,766 2.4 % 23,090 2.1 % Short term investments 70,956 6.0 % 23,616 1.6 % 14,242 1.0 % 25,583 2.1 % 4,974 0.5 % Total $ 1,190,110 100.0 % $ 1,500,244 100.0 % $ 1,434,656 100.0 % $ 1,190,447 100.0 % $ 1,081,845 100.0 % CREDIT QUALITY OF FIXED MATURITIES AND SHORT TERM INVESTMENTS AAA $ 581,871 74.6 % $ 843,980 74.5 % $ 823,292 73.7 % $ 779,600 77.6 % $ 603,379 66.5 % AA 77,942 10.0 % 117,704 10.4 % 113,974 10.2 % 91,256 9.1 % 101,419 11.2 % A 102,296 13.1 % 148,239 13.1 % 159,621 14.3 % 114,348 11.4 % 183,507 20.2 % BBB 17,873 2.3 % 22,798 2.0 % 19,683 1.8 % 19,039 1.9 % 19,178 2.1 % B 367 0.0 % - 0.0 % - 0.0 % - 0.0 % - 0.0 % Total $ 780,349 100 % $ 1,132,721 100.0 % $ 1,116,570 100.0 % $ 1,004,243 100.0 % $ 907,483 100.0 % MATURITY PROFILE OF FIXED MATURITIES AND SHORT TERM INVESTMENTS Within one year $ 122,878 15.7 % $ 57,033 5.0 % $ 34,320 3.1 % $ 45,062 4.5 % $ 12,721 1.4 % From one to five years 214,142 27.4 % 372,338 32.9 % 321,244 28.8 % 284,514 28.3 % 304,129 33.5 % From five to ten years 118,191 15.2 % 209,821 18.5 % 151,795 13.6 % 143,834 14.3 % 117,065 12.9 % Above ten years 74,093 9.5 % 139,643 12.3 % 96,024 8.6 % 91,512 9.1 % 180,044 19.8 % Asset-backed and mortgage-backed securities 251,045 32.2 % 353,886 31.3 % 513,187 45.9 % 439,321 43.8 % 293,524 32.4 % Total $ 322,907 100.0 % $ 1,132,721 100.0 % $ 1,116,570 100.0 % $ 1,004,243 100.0 % $ 907,483 100.0 % Average credit quality AA+ AA+ AA+ AA+ AA+ OTHER INVESTMENTS Island Heritage $ - $ - $ - $ 11,977 $ 9,287 Real estate investment trusts 11,079 12,204 13,787 12,724 10,897 Investment funds 30,834 31,249 31,033 30,195 28,653 Catastrophe bonds 36,652 36,619 36,599 36,541 36,453 Fixed income fund 244,342 212,982 207,921 66,001 65,982 Other investment - 112 - - - Total $ 780,349 $ 293,166 $ 289,340 $ 157,438 $ 151,272 5 Table of Contents Flagstone Reinsurance Holdings Limited RESERVE FOR LOSSES AND LOSS EXPENSES: PAID TO INCURRED ANALYSIS (Unaudited) Three months ended March 31, 2008 Three months ended December 31, 2007 Three months ended September 30, 2007 Loss and loss adjustment expenses reserves Gross Recoveries Net Gross Recoveries Net Gross Recoveries Net Beginning of period $ 180,978 $ - $ 180,978 $ 161,442 $ - $ 161,442 $ 135,143 $ - $ 135,143 Incurred 40,123 (356 ) 39,767 30,415 - 30,415 37,439 - 37,439 Other (1) 39 - 39 (352 ) - (352 ) 5,542 - 5,542 Paid (20,182 ) - (20,182 ) (10,527 ) - (10,527 ) (16,682 ) - (16,682 ) End of period $ 200,958 $ (356 ) $ 200,602 $ 180,978 $ - $ 180,978 $ 161,442 $ - $ 161,442 Paid to incurred percentage 50.3% 0.0% 50.8% 34.6% 0.0% 34.6% 44.6% 0.0% 44.6% Three monthsended June 30, 2007 Three monthsended March 31, 2007 Loss and loss adjustment expenses reserves Gross Recoveries Net Gross Recoveries Net Beginning of period $ 66,540 $ - $ 66,540 $ 22,516 $ - $ 22,516 Incurred 77,257 - 77,257 47,748 - 47,748 Other (1) - Paid (8,654 ) - (8,654 ) (3,724 ) - (3,724 ) End of period $ 135,143 $ - $ 135,143 $ 66,540 $ - $ 66,540 Paid to incurred percentage 11.2% 0.0% 11.2% 7.8% 0.0% 7.8% (1) This amount represents the movement in reserves as a result of foreign exchange movements and the reserves acquired upon acquistition of the controlling interest in Island Heritage. 6 Table of Contents Flagstone Reinsurance Holdings Limited CAPITALIZATION (Unaudited) March 31, 2008 December 31, 2007 September 30, 2007 June 30, 2007 March 31, 2007 Long term debt $ 266,375 $ 264,889 $ 264,469 $ 238,290 $ 137,361 Shareholders' equity 1,241,562 1,210,485 1,158,933 1,085,845 1,061,236 Total Capitalization $ 1,507,937 $ 1,475,374 $ 1,423,402 $ 1,324,135 $ 1,198,597 Leverage ratio: Debt to total capitalization 17.7% 18.0% 18.6% 18.0% 11.5% March 31, 2008 March 31, 2007 Debt or Facility Principal In use Debt or Facility Principal In use Debt and financing arrangements Junior Subordinated Deferrable Interest Notes (a) $ 25,000 $ 25,000 $ - $ - Junior Subordinated Deferrable Interest Notes (b) $ 100,000 $ 100,000 $ - $ - Deferrable Interest Debentures (c) $ 120,000 $ 120,000 $ 120,000 $ 120,000 Deferrable Interest Debentures (d) € 13,000 € 13,000 € 13,000 € 13,000 Other long term debt $ 945 $ 851 $ - $ - Letter of credit facility (e) $ 400,000 $ 73,212 $ 200,000 $ 68,593 Letter of credit facility (f) $ 200,000 $ - $ - $ - Notes: (a) The Junior Subordinated Deferrable Interest Notes have a floating rate equal to LIBOR plus 310 basis points per annum reset quarterly.The notes mature on September 15, 2037, and may be called at par by the Issuer at any time after September 15, 2012. (b) The Junior Subordinated Deferrable Interest Notes have a floating rate equal to LIBOR plus 300 basis points per annum reset quarterly.The notes mature on July 30, 2037, and may be called at par by the Issuer at any time after July 30, 2012. (c) The Deferrable Interest Debentures have a floating rate equal to LIBOR plus 354 basis points per annum reset quarterly.The notes mature on September 15, 2036 and may be called at par by the Issuer at any time after September 15, 2011. (d) The Deferrable Interest Debentures have a floating rate equal to EURIBOR plus 354 basis points per annum reset quarterly.The notes mature on September 15, 2036 and may be called at par by the Issuer at any time after September 15, 2011. (e) $400.0 million uncommitted letter of credit facility agreement with Citibank N.A.The drawn amount of the facility at March 31, 2008 was secured by $81.3 million of fixed maturity securities from the Company's investment portfolio. (f) $200.0 million uncommitted letter of credit facility agreement with Wachovia Bank, N.A.If drawn upon, the utilized portion of the facility will be secured by an appropriate portion of securities from the Company’s investment portfolio. 7 Table of Contents Flagstone Reinsurance Holdings Limited EARNINGS PER COMMON SHARE INFORMATION - AS REPORTED, GAAP (Unaudited) Three months ended March 31, 2008 March 31, 2007 Net income available to common shareholders $ 32,860 $ 35,610 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic weighted average common shares outstanding (1) 85,469,270 71,746,162 Dilutive share equivalents: Unvested performance share units (2) - - Unvested restricted share units 221,472 93,400 Diluted weighted average common shares outstanding 85,690,742 71,839,562 EARNINGS PER COMMON SHARE Basic $ 0.38 $ 0.50 Diluted $ 0.38 $ 0.50 (1) Includes weighted average vested restricted share units (2) Effective January 1, 2007 and in accordance with SFAS 128, we determined that the PSUs should not be included in the calculation of diluted EPS until the end of the performance period, when the numbers of shares issuable under the PSU Plan will be known. As at March 31, 2008, there were 2,308,658 PSUs outstanding under the PSU Plan. 8 Table of Contents Flagstone Reinsurance Holdings Limited NON-GAAP FINANCIAL MEASURES RECONCILIATION BASIC AND DILUTED BOOK VALUE PER COMMON SHARE (Unaudited) As at March 31, 2008 December 31, 2007 September 30, 2007 June 30, 2007 March 31, 2007 DILUTIVE COMMON SHARES AS IF OUTSTANDING Common shareholders' equity $ 1,241,562 $ 1,210,485 $ 1,158,933 $ 1,085,845 $ 1,061,236 Cumulative dividends declared $ 10,501 $ 6,977 $ 3,412 $ - $ - Common shares outstanding 85,316,924 85,309,107 85,297,891 85,297,891 84,547,891 add in: vested restricted share units 152,958 105,060 - - - Total common shares and common share equivalents outstanding 85,469,882 85,414,167 85,297,891 85,297,891 84,547,891 Basic book value per common share $ 14.53 $ 14.17 $ 13.59 $ 12.73 $ 12.55 Basic book value per common share adjusted for dividends $ 14.65 $ 14.25 $ 13.63 $ 12.73 $ 12.55 Diluted book value on an "as if converted basis" Common shareholders' equity $ 1,241,562 $ 1,210,485 $ 1,158,933 $ 1,085,845 $ 1,061,236 add in: proceeds on exercise of warrant (1) - Adjusted shareholders' equity $ 1,241,562 $ 1,210,485 $ 1,158,933 $ 1,085,845 $ 1,061,236 Cumulative dividends declared $ 10,501 $ 6,977 $ 3,412 $ - $ - As if converted diluted shares outstanding Common shares and share equivalents outstanding 85,469,882 85,414,167 85,297,891 85,297,891 84,547,891 add in: vesting of performance share units 2,308,658 1,658,700 1,538,000 1,538,000 1,381,000 vesting of restricted share units 379,600 221,550 326,538 326,538 254,477 Diluted common shares outstanding 88,158,140 87,294,417 87,162,429 87,162,429 86,183,368 Diluted book value per common share $ 14.08 $ 13.87 $ 13.30 $ 12.46 $ 12.31 Diluted book value per common share adjusted fordividends (3) $ 14.20 $ 13.95 $ 13.34 $ 12.46 $ 12.31 Change in diluted book value per share: Quarter 1.6% 4.3% 6.7% 1.2% 3.1% Change in diluted book value per share adjusted for dividends (2): Quarter 1.8% 4.6% 7.1% 1.2% 3.1% Change in diluted book value per share adjusted for dividends (2): Rolling 12 months 15.3% 16.8% 20.3% 21.3% 23.3% Annualized change in diluted book value per share adjusted for dividends since inception 17.6% 19.0% 18.9% 16.9% 19.5% (1) Diluted book value per share incorporates the assumption that the warrant would not be exercised at the end of any period where the share price is less than the strike price. (2) Change in diluted book value adjusted for dividends is the internal rate of return of the increase in diluted book value per share in the period plus dividends declared. (3) Diluted book value per common share adjusted for dividends is calculated by dividing common shareholders' equity by the sum of cumulative dividends declared and diluted common shares outstanding. 9 Table of Contents Flagstone Reinsurance Holdings Limited SUMMARY CONSOLIDATING BALANCE SHEET - MONT FORT (unaudited) As at March 31, 2008 Flagstone Consolidated Excluding Mont Fort Mont Fort Consolidation/ Elimination Flagstone Consolidated ASSETS Investments: Fixed maturity investments, at fair value $ 629,474 $ 79,919 $ - $ 709,393 Short term investments, at fair value 70,956 - - 70,956 Equity investments, at fair value 86,854 - - 86,854 Other investments 324,428 - (1,521 ) 322,907 Total investments 1,111,712 79,919 (1,521 ) 1,190,110 Cash and cash equivalents 617,785 92,878 - 710,663 Insurance and reinsurance premium balances receivable 205,791 8,202 (8,310 ) 205,683 Unearned premiums ceded 18,348 - - 18,348 Accrued interest receivable 5,390 835 - 6,225 Receivable for investments sold 5,660 - - 5,660 Deferred acquisition costs 37,290 - - 37,290 Funds withheld 10,361 - - 10,361 Goodwill 10,781 - - 10,781 Other assets 46,136 628 - 46,764 Due from related parties 6,150 (6,150 ) - - TOTAL ASSETS $ 2,075,404 $ 176,312 $ (9,831 ) $ 2,241,885 LIABILITIES Loss and loss adjustment expense reserves $ 200,602 $ - $ - $ 200,602 Unearned premiums 276,823 - - 276,823 Insurance and reinsurance balance payable 13,079 8,438 (8,310 ) 13,207 Payable for investments purchased 23,843 - - 23,843 Long term debt 266,375 - - 266,375 Other liabilites 33,334 41 - 33,375 TOTAL LIABILITIES 814,056 8,479 (8,310 ) 814,225 Minority Interest 19,786 - 166,312 186,098 SHAREHOLDERS' EQUITY Common voting shares 853 123,118 (123,118 ) 853 Additional paid-in capital 909,026 - - 909,026 Accumulated other comprehensive 5,457 - - 5,457 Retained earnings 326,226 44,715 (44,715 ) 326,226 TOTAL SHAREHOLDERS' EQUITY 1,241,562 167,833 (167,833 ) 1,241,562 TOTAL LIABILITIES, MINORITY INTEREST AND SHAREHOLDERS' EQUITY $ 2,075,404 $ 176,312 $ (9,831 ) $ 2,241,885 10 Table of Contents Flagstone Reinsurance Holdings Limited SUMMARY CONSOLIDATING INCOME STATEMENTS - MONT FORT (unaudited) Quarter ending March 31, 2008 Flagstone ConsolidatedExcluding Mont Fort Mont Fort Consolidation/ Elimination Flagstone Consolidated REVENUES Gross premiums written $ 242,246 $ 6,712 $ (6,712 ) $ 242,246 Premiums ceded (22,726 ) - 6,712 (16,014 ) Net premiums written 219,520 6,712 - 226,232 Change in net unearned premiums (91,023 ) 48 - (90,975 ) Net premiums earned 128,497 6,760 - 135,257 Net investment income 16,809 1,887 - 18,696 Net realized and unrealized (losses) gains - investments (13,310 ) 898 - (12,412 ) Net realized and unrealized (losses) gains - other (12,578 ) 341 - (12,237 ) Other income 3,487 (1,395 ) (368 ) 1,724 Total revenues 122,905 8,491 (368 ) 131,028 EXPENSES Loss and loss adjustment expenses 39,767 - - 39,767 Acquisition costs 23,830 703 (368 ) 24,165 General and administrative expenses 26,487 62 - 26,549 Interest expense 5,340 - - 5,340 Net foreign exchange gains (6,699 ) - - (6,699 ) Total expenses 88,725 765 (368 ) 89,122 Income before income taxes, minority interest and interest in earnings of equity invetsments 34,180 7,726 - 41,906 Provision for income tax (865 ) - - (865 ) Minority interest (459 ) - (7,722 ) (8,181 ) Interest in earnings of equity investments 4 - (4 ) - NET INCOME $ 32,860 $ 7,726 $ (7,726 ) $ 32,860 Change in currency translation adjustment (1,420 ) - - (1,420 ) COMPREHENSIVE INCOME $ 31,440 $ 7,726 $ (7,726 ) $ 31,440 KEY RATIOS Loss ratio 30.9% 29.4% Acquisition cost ratio 18.5% 17.9% General and administrative expense ratio 20.6% 19.6% Combined ratio 70.0% 66.9% Note: Mont Fort was consolidated starting in Q1, 2007. 11
